Preparation of the TEC meeting and the EU/USA Summit (2 and 3 November 2009) - Transatlantic judicial and police cooperation (debate)
The next item is the joint debate on the Council and Commission statements on:
1. Preparation of the TEC meeting and the ΕU/USA Summit (2 and 3 November 2009) and
2. Transatlantic judicial and police cooperation.
Mr President, honourable Members, as you know, our relations with the US and the transatlantic cooperation between the US and the EU are extremely important. It is a cornerstone of EU foreign policy, founded on the values of freedom, democracy and respect for human rights and international law, which is something that unites us. The new administration in the United States has shown great interest in deepening and extending links with us in Europe. We will have the first Transatlantic Economic Council with President Obama's administration on 26-27 October. Shortly after that, on 3 November, there will be a summit between the EU and the US. These are two important opportunities to strengthen our relations. Today's debate is therefore very important.
I would like to highlight a number of areas on which we are cooperating and in connection with which we hope to be able to achieve results and closer relations during the summit.
On the issue of the climate, we welcome the higher ambitions on the US's part. We must work together with the American administration to achieve a comprehensive, globally binding agreement in Copenhagen. We call on the US to set targets that are comparable to those set by the EU. The United States and the EU must be prepared, together, to support climate measures such as emissions reduction, adaptation, financing and other support for developing countries.
Another important issue is, of course, the financial and economic crisis. Very close cooperation will be needed in order to follow up the agreements that we reached at the G20 summit and to restore confidence in the financial markets. Together, we will work to conclude the Doha round with a positive result in 2010, because this is extremely important in the efforts to promote recovery and combat protectionism.
We will, of course, also discuss a number of regional issues, for example, Afghanistan, Pakistan, Iran, the Middle East, Russia and the Western Balkans. We have regular and ever closer cooperation in connection with crisis management, which found expression, for example, in the US's participation in a civil CSDP task, the Eulex mission in Kosovo.
We are also cooperating on energy issues, which is something that needs to be strengthened now, and we hope to be able to establish a special energy council between the EU and the US at ministerial level.
There is interest on both sides in deepening cooperation on domestic and legal matters. I will come back to this in a moment, as I understand that the debates have been combined.
With regard to non-proliferation and disarmament, cooperation between the EU and the American administration has gained new momentum, and Barack Obama is giving priority to this issue. We hope that this can be reflected in a new joint declaration on non-proliferation and disarmament in connection with the summit in November.
Both sides of the Atlantic are interested in strengthening our cooperation with regard to development. The EU and the US are, of course, responsible for the vast majority of all the world's development aid. The forthcoming summit is therefore an excellent opportunity to discuss this and any other relevant issues at the highest level. The Swedish Presidency is very pleased to have the opportunity to represent the EU.
I would like to say a few words about the economic partnership and the Transatlantic Economic Council, the TEC. This will provide us with a mechanism at the highest possible level to speed up current negotiations and establish new areas for regulatory cooperation. We need to draw up a work programme for the TEC that can be established next year. That will give us a forum for cooperation, where we can deal with issues relating to globalisation and rapid technical changes. Up to now, it has been an important forum but it could, of course, be better, not least when it comes to the broader strategic issues relating to the transatlantic economy and common economic challenges. The Transatlantic Economic Council is even more important today in light of the financial crisis.
Allow me now to say a few words about legal and police cooperation. For a while now, we have had cooperation with the United States in this area, which is reflected in a number of agreements on extradition and mutual legal assistance which will enter into force in a few months. We often discuss this with the European Parliament, which I know is an active and committed partner on these matters - often a critical partner, too, which is a good thing. In this regard, I only need remind you of the debate on passenger name records, for example. Once the Treaty of Lisbon enters into force, the European Parliament's influence on, and involvement in, these matters will increase.
We are currently working on what is referred to as the Washington Statement, which will describe the situation with regard to legal and domestic policy issues and the cooperation in this area between the EU and the US. This statement must be meaningful and it must be followed by concrete measures. What we need is not more elegant words, but rather cooperation that is tangible and active.
Naturally, we need to establish our common values, namely democracy and the rule of law, along with respect for human rights and fundamental freedoms. We are, of course, interested in cooperating in all areas that constitute a threat to these common values.
We are seeking early consultation between the two parties when political incidents occur that may affect the other party. We are emphasising our common ambitions to be active in international forums to achieve full implementation of multilateral obligations.
We are cooperating with regard to increasing the security of travel documents and the introduction of biometric passports as an international standard. An important example is the agreement on airline passenger data. Together, we will ensure that the agreement works, but at the same time, the privacy of individuals must be protected and the systems of the different countries must be respected.
The list of areas of cooperation is a long one. Let me name just a few: people trafficking, the sexual exploitation of children, the drugs trade, economic crime, IT crime, corruption, the confiscation of aids to, and the profits from, crime and the fight against terrorism. This all requires joint and, to a certain degree, coordinated efforts.
We have been working to improve legal cooperation with regard to detecting, investigating and prosecuting cross-border criminals and terrorists. We look forward to the agreement between the EU and the US on extradition and mutual legal assistance entering into force at the beginning of next year.
The agreement has now been transposed in all 27 EU Member States and a joint working group has been set up between the EU and the US to ensure that the agreement is implemented. Seminars are being planned to bring the players involved closer together and to help them monitor the implementation.
Finally, I would like to mention three more points. The first concerns the protection of human rights and fundamental freedoms. This is extremely important. The fight against cross-border crime and terrorism often requires the exchange of personal data which, to some degree, forces us to make certain concessions with regard to fundamental freedoms and rights. This must be counterbalanced by the fundamental and rigorous protection of personal data. The cooperation and dialogue in this area is continuing and should be stepped up.
My second point relates to critical infrastructure. We need to cooperate with one another in connection with the damage that could be done to critical infrastructure in the event of a natural disaster or a terrorist attack or attacks on our information systems. That could have devastating consequences. There is huge scope for cooperation in this area.
Thirdly, the EU and the US have undertaken to work on the basis of the principles of freedom, democracy and justice. We are determined to promote these principles throughout the world. We do this whenever we work together and when we work in international forums such as the United Nations.
The cooperation between liaison officers and delegations has proved fruitful, for example, in the Western Balkans and in Afghanistan and Pakistan. This cooperation must be improved. The various measures within this cooperation can complement each other. We also need to coordinate our technical assistance better. We will continue our donor cooperation, the cooperation on aid and the operational cooperation in respect of Latin America and West Africa to help in the fight against the drugs trade and to be able to meet other challenges.
I am very pleased that the American administration is showing such a strong interest in cooperating with us. It is in our interests to take up this offer of working to safeguard our values and our interests in a constructive dialogue, a cooperation which will hopefully lead to some tangible results in the future.
Member of the Commission. - Mr President, in my remarks, I shall touch upon the forthcoming EU-US Summit that will be an important milestone in our transatlantic partnership, as well as addressing certain EU-US aspects, particularly on climate change negotiations under way and also some critical GLS issues.
The change in the US Administration in January has had a very significant impact on EU-US relations, and our partnership has got off to a good start. I would say we have re-energised our relations and I am convinced that the Lisbon Treaty, once in force, will also contribute towards the further strengthening of this vital relationship by providing the European Union with an even stronger foreign policy identity. That is also what our friends in Washington expect.
But let us be also clear. Our aspiration for a true partnership of equals with the United States also means that Europeans must be willing and able to deliver. I would say that it is a dual momentum, internal and external, that makes the summit in Washington so important.
The first formal summit with President Obama took place after our informal meeting in Prague this spring. Now the preparations for the Washington Summit are in full swing. We are working with the US side on delivering tangible results in priority areas. The global economy and climate change are likely to be the two major areas of focus of the summit discussion, in addition to a number of key foreign policy challenges.
On the economy, the focus in Washington will be on joint efforts to combat the economic and financial crisis and securing a sustainable global economic recovery to secure jobs and create growth. We will move further on governance issues for the global economy, notably on financial regulation and a timely follow-up to the G20 Pittsburgh Summit. The Commission will also emphasise our joint interest in countering protectionist tendencies and we will call on the US to renew efforts to bring the Doha Round to a successful end.
Secondly, on climate change, we as the European Union will encourage the US to go to the Copenhagen conference with ambitious objectives to reach a sound global agreement, and we will also engage with the US to make progress on establishing a cap-and-trade system across the Atlantic.
Thirdly, on foreign policy, we will, of course, also discuss with the US how to meet urgent foreign policy challenges. Here we will focus on how to cooperate further and more closely on the Middle East peace process, on the challenges posed by the nuclear ambitions of Iran, and on ways in which we can assure the renewal of the compact in Afghanistan, which is at the basis of our concerted efforts there. I will have a separate foreign policy meeting with Secretary Clinton and Foreign Minister Bildt to discuss these matters in greater detail.
Furthermore, I expect the summit also to adopt a declaration on non-proliferation and disarmament, taking forward EU-US cooperation in many of the areas identified by President Obama in his speeches in Prague and New York. This initiative, which carries strategic importance in itself, is indicative of the renewed US commitment towards effective multilateralism, which the European Union has every intention of supporting and consolidating.
Last but not least, a further major summit outcome will be the creation of a new EU-US Energy Council which will have its first meeting on 4 November. On the EU side, the Council will be chaired by myself, my colleagues, Commissioners Piebalgs and Potočnik, and the Presidency, and on the US side by Secretary Clinton and Secretary Chu. The Council will look at global energy security, energy markets and product regulation, at new technologies and research. In short, it will provide added value in a policy field, the importance of which is obvious.
Now there is also a new Transatlantic Economic Council (TEC). That will be complementary to the Energy Council, which we will re-energise as well. The TEC meets in Washington next Tuesday - so before the Energy Council - and its outcome will obviously feed into the summit talks as well.
A promising area in our transatlantic cooperation is what we call upstream cooperation. We will discuss policy approaches early on, so that we will avoid divergent regulation down the road. It goes without saying that we need such cooperation more than ever. The needed coherent response to the financial crisis is the best example for it. We will also explore whether we can intensify this forum of cooperation for nanomaterial health care-related information.
Upon a US initiative, we also intend to launch closer cooperation in the area of innovation. Both sides recognise that enhancing the innovative potential of our industries and our workforces is essential for the creation of jobs and growth and therefore for a successful emergence of the coming crisis. And the Commission, of course, will also repeat our European concerns on some critical issues such as securing trade, potential distortions of competition from State aid and procurement policy in the US.
Finally, we as the Commission have also, from the very beginning, strongly relied on the European Parliament's support for the TEC process, and we are grateful for this. So rest assured that we will very much support the initiatives by the European Parliament's delegations for relations with the USA to strengthen parliamentary involvement in TEC matters on both sides of the Atlantic.
We would like to consolidate the TEC's role as a bilateral forum to address both day-to-day and strategic issues regarding transatlantic trade and investment. And importantly, the TEC will have reached out to the transatlantic legislators' dialogue and civil society stakeholders, too, so clearly we need the expertise and political thrust of legislators to tap the full potential of the transatlantic market place.
My colleague has already mentioned that GLS will also be very important. There will be a Troika meeting on GLS affairs on 27 and 28 October in Washington, in the framework of our cooperation on justice, freedom and security. Vice-President Barrot will represent the Commission. We are in the final stages of preparing a statement that will aim to renew our transatlantic partnership in these areas. In the Washington meeting, there will be the opportunity formally to exchange the instruments of ratification of the extradition and mutual legal assistance agreements so that they can enter into force in early 2010. These agreements will strengthen our efforts in fighting crime in today's globalised world.
On another critical matter close to the hearts of the citizens, we certainly need to make further progress, as was mentioned. We will reiterate the call for visa-free travel to the US for all EU citizens; we will express our concern over the prospect of a fee for the electronic system for travel authorisation as the de facto new tourist tax; and we will once again remind the US of the need to lift the restrictions on travellers with HIV/AIDS under the US visa waiver programme, as you have mentioned.
Finally, a delegation from the Committee on Civil Liberties, Justice and Home Affairs will be travelling to Washington around the time of the ministerial meeting, so we trust they will also be able to convey the same messages. Vice-President Barrot is also ready to meet the Committee on Civil Liberties delegation while in Washington.
Madam President, Commissioner, Mrs Malmström, I have just noticed that gender mainstreaming has become a feature of this House. We must be aware that the issue of the Transatlantic Economic Council (TEC) is a very important one and that the body which was established a few years ago needs a new driving force, because we are in a transition period with a new administration in the US and soon a new Commission. I hope that the meeting next Tuesday will ensure that the TEC continues and that it has the appropriate spirit.
A transatlantic market with no trade barriers would result in economic growth of 3.5% in the US and Europe and 1.5% worldwide. In the context of this economic crisis, this issue is very closely linked with jobs. For this reason, we should make the most of this opportunity and explain in public statements that we are taking this initiative seriously. Mrs Ferrero-Waldner, we should also make sure that security policy in the field of energy is handled by the new energy security council and that the regulatory issues are dealt with in the TEC. It is important that these two areas are not mixed together in order to prevent duplication and to ensure that we have a solution at the end of the day.
This involves, in particular, the question of the legislators. It will not be possible to remove barriers without the participation of the European Parliament and the US Congress, because 80% of the regulations are enshrined in law. For this reason, the administration cannot achieve this on its own.
There is one final comment I would like to make about the summit. Climate change, Afghanistan, the non-proliferation of nuclear weapons, weapons of mass destruction and disarmament are all important issues which offer new opportunities as a result of the new administration. I would like to wish you success in ensuring that all of this is included and I hope that the new Nobel prize winner, in cooperation with the European Union, will achieve major success for all of us in these areas.
Madam President, Mrs Malmström, Commissioner, the fact that Mr Obama and the new majority in Congress are presenting us with a significant opportunity to intensify our cooperation, in particular, with regard to the common transatlantic market, has already been mentioned. However, this should not be a common market for deregulation, but a common market based on the foundations or on the principles of a social market economy, with sensible and appropriate regulations where these are required.
Mr Brok is absolutely right that this must, of course, have a legislative basis, regardless of whether we are discussing the regulation of the financial markets or environmental and energy policy regulations. Taking a joint approach in this area would make a major contribution towards shaping global relationships.
One area which has already been touched on and which we could discuss this morning is the central issue of climate policy. Many of us will be in Washington in the next few days, where we will have the opportunity to hold discussions with our colleagues from Congress. Although the legislation concerning climate policy has not yet been passed, the representatives of the US Government are at least partly authorised to make binding undertakings, even if the details cannot be finalised until after the US legislative process has been completed.
It is essential that Copenhagen is a success. It is not the end of a process, but it is an important step in the process of achieving a common climate policy. We must all ensure that Copenhagen is a success. It can only be successful if we have binding climate policy objectives.
Finally - and this has also already been mentioned - regardless of our friendship and mutual affection and regardless of our good relationship, there are certain things that we cannot accept. These include the repeated protectionist measures, for example, in the market for defence equipment, the discriminatory visa policy aimed at some Member States and the visa charges demanded by the US which have already been referred to. It is important that we talk to the US from a position of equality. It is important to establish a partnership, but also to explain what we cannot accept, which in this case, is a policy that discriminates against Europeans.
on behalf of the ALDE Group. - Madam President, on behalf of the ALDE Group, I strongly welcome the fact that this resolution calls for a strengthened strategic partnership between the EU and the US as a cornerstone of EU external policy. It also rightly reiterates the role of an integrated transatlantic market by 2015. We must not let the trees of myriad disagreements on specific issues obscure the wood of an overwhelming interest in common values and objectives, and action on promotion of democracy and human rights, resolution of conflicts and protection against security threats among others.
On the economic side, the ALDE Group has emphasised the need to avoid regulatory arbitrage in the financial sector and to address issues such as 'too big to fail' institutions. We have put in an amendment to paragraph 39 since, as far as I can see, there simply was no G2 leaders' agreement to work on a financial transaction or Tobin tax, so it is absurd to welcome such an agreement, even if we have already done so, erroneously, in the G20 resolution.
The ALDE Group also calls for deletion of paragraph 38, which appears to seek the abolition of intellectual property rights. But, as Mrs Malmström has explained, a large part of the transatlantic relationship relates to justice and security matters. The ALDE Group fully supports close cooperation in this area but it must respect fundamental rights, including privacy, and be progressed within a democratic and transparent framework. In that respect, it is a pity that MEPs have not been consulted on the joint statement to be agreed next week - especially as, with the Lisbon Treaty, almost all of these matters come within codecision.
It is puzzling why the Commission and Council are promoting a new agreement on access to SWIFT financial data on EU citizens when the Mutual Legal Assistance Agreement allows for specific requests. I would like an answer on that.
Finally, it is a pity that the new context of justice and extradition cooperation nonetheless permits the completely unjustified extradition from the UK of Gary McKinnon, a computer hacker who has Asperger's syndrome, rather than his being prosecuted in the UK.
Very finally, I fully support what Commissioner Ferrero-Waldner said about visa-free travel for all EU citizens and we are very critical of a 'visa lite' fee for the ESTA.
Madam President, in her speech, Mrs Malmström said that action was needed, not just fine words. I can tell you that the Group of the Greens/European Free Alliance will follow the results of this summit between the United States and the European Union very closely, since it comes at a key moment in the path leading us, on the one hand, to Copenhagen and, on the other, to the reform of the international financial system.
On this last point, the casino has now reopened, banks' profits are once again reaching historic levels - USD 437 billion in profits for the US banks - and our view is that there is less political will than there was six months ago. We therefore have enormous expectations of this summit, which is intended to show that, in both the US and Europe, the political will to regulate capitalism and to regulate the financial institutions is still present.
In order to achieve this, we would like to suggest that progress be made on two very important points. The first is combating tax havens, and this is something that was not mentioned in your speeches. The US Treasury admits that tax havens result in a yearly tax revenue loss of USD 100 billion. We therefore wanted to emphasise this point and to tell you that it is important for the United States and Europe to work jointly on this issue at the summit.
The second point, which has just been mentioned, is the tax on financial transactions. When Mr Barroso was a candidate for re-election to the presidency, he expressly said that he was in favour of such a tax. A fortnight ago, the European Parliament for the first time voted, by a majority, for a tax on financial transactions, provided that they formed part of an international framework. The Group of the Greens therefore calls upon you to put this subject on the agenda for the United States/European Union Summit in early November.
My last point is that on climate, we have a responsibility to remove a thorn from Mr Obama's foot. President Obama wants to act, but he is blocked by his majority. The best thing that the European Union could do for him is to make an undertaking, at the end of October, to provide EUR 30 billion of funding for climate adaptation expenditure in the global South and to commit to a 30% reduction in its own emissions. Once this is done, we will be able to make progress in negotiations. This is our responsibility. We must do it before the summit.
Madam President, deepening relations between the United States and the European Union should be the foundation of EU external policy. After all, the United States has been our closest ally for years. Currently, many challenges are before us, which we must face up to together, shoulder to shoulder with Washington. In the area of security, we are troubled by the attitude of Iran and the worsening situation in Afghanistan. A little closer to our borders, Russia is becoming an increasingly unpredictable and authoritarian neighbour, and the Kremlin is exerting neoimperialistic pressure on the countries which lie just across its borders.
In order to defend and remain faithful to the values which are common to America and Europe, we must always speak with one voice when we have to deal with cases of violations of human rights and threats to citizens' fundamental freedoms. We must be united in defence of our security. We must not forget that the North Atlantic Treaty Organisation is the foundation of our transatlantic relations. This is why the area of security, freedom and democracy should be extended to include those European countries which increase Euroatlantic security. It is essential for active strengthening of ties with the United States to be a priority for the European Union.
Madam President, Commissioner, Mrs Malmström, in the current economic crisis the newly-elected Parliament is entitled to up-to-date information which is as precise as possible regarding the structure of the plan for a large transatlantic market and regarding the deregulation objectives that this involves in the economic and financial spheres, in contrast to the dream set out by some of our fellow Members.
Is this large deregulated market to be implemented by 2010 or 2015? Has it been confirmed? Personally, I think it would be very detrimental for Europe, given the miserable state of the fundamental elements of the US economy and the refusal by the US to set its financial house in order, in addition to reasons of principle that lead me to oppose the idea that this partnership should be, as many of you have said, the cornerstone of the European Union's policy.
This consideration also leads me to ask what measures will be taken to combat the collapse of the dollar and the risk that it poses to Europe and the rest of the world. Why has the proposal for a common world currency, put forward by China for the benefit of the stability of the world economy, been rejected without serious examination?
I want to warn against an outmoded enthusiasm for Atlantic cooperation, which ends up being a very archaic conformism, at this point in the world's history where we need, more than ever, to affirm an existence that is independent of the wishes of the United States of America.
Madam President, regarding the joint fight against terrorism, as a criminal and human rights lawyer, let me make a suggestion. I think it would be very important and useful to put together a joint working group of experts, academics, practising lawyers and so on, drawing conclusions from the often very painful experiences of the post 9/11 era, where human rights have been suspended in the name of the fight against terrorism.
I come from a country where, in the last three years, the government has been suspending human rights and sending people to prison completely without any foundation. In this day and age, they do it in the name of the fight against terrorism. We have 16 very probably political prisoners in prison, charged with terrorism, without any evidence whatsoever. Suspended human rights, habeas corpus, right of defence, prisoners' rights: I know what I am talking about. We have to be very careful when we talk about the fight against terrorism and we have to do it in a very professional and very careful way.
(ES) Madam President, the relationship with the United States is, strategically speaking, the European Union's most important relationship.
The United States holds a key position in the world and the European Union is increasingly becoming a global actor. We can, and should, undertake many things together. First of all, we should take a leading role in creating a new, global world, featuring new challenges and the emergence of new actors.
We need to further strengthen our relationship and create new institutional mechanisms. This is the right time to undertake such action. We have a government in Washington which favours multilateralism, a European Union strengthened by the Treaty of Lisbon and we are witnessing the emergence of a new world which we want to shape together.
The resolution we will adopt tomorrow specifically supports the strengthening of the institutional mechanisms, something which Parliament called for in its resolution of 26 March.
The decision to create the Transatlantic Economic Council two years ago was the right one. However, in today's world, we also need to develop excellent coordination in terms of policies and security. We need regular meetings between officials responsible for external affairs and security. That is why this House, this Parliament, supported the creation of a Transatlantic Political Council which, in the future, must include the energy council that you wish to establish at the next summit.
The Parliament also wants two summits to take place every year. If we have two summits with Russia, why not with the United States? Ladies and gentlemen, there is increasing talk of a G2 being set up by the United States and China, that is to say, a privileged relationship between the top global players. It worries me that we Europeans may weaken our role as partners and undermine our privileged relationship with the United States. We must explain to the United States that, in the field of foreign policy, the Union will be strengthened by the Treaty.
The European Union, or the Europe of today, is no longer the problem it had been for decades. Today, in this complex world, Europe should be part of the solution, and I hope that is the way the United States sees the situation. In order for this to occur, as the Commissioner pointed out, Europeans also need to act in line with the global role we want to have, and to be up to the mark, with respect to the privileged relationship to which we aspire with the United States.
To summarise, a key issue for the upcoming summit, in my opinion, should be the strengthening of transatlantic relations, including at institutional level.
Madam President, the transatlantic relations that are crucial for both the EU and the US have been seriously tested in recent years. Now, with a new Administration in the White House which is redefining US priorities, and France back into the NATO military structure, the perspective is better. Personally, I consider that the time is now ripe for a substantive evaluation of transatlantic relations to give them the solid basis they deserve to withstand the current common challenges posed by the international environment - energy, climate change, emerging new powers, the financial and economic crisis, and terrorism.
This time we should go beyond superficial policy differences and evaluate our deeper common interests which, until now, have simply been taken for granted. The truth is that, without such a profound joint evaluation, we in the West could lose the initiative to other centres of power, who will not hesitate to shape the world according to their interests - not ours.
Security in Europe, for instance, is one such common interest and therefore stands at the heart of transatlantic relations. Even if, for now, war on the continent is not a serious proposition, the culmination of some current negative trends could bring back that possibility if we fail to respond properly. Progress is not irreversible, as we all know so well in central Europe. That is why, before considering a proposal to re-evaluate the current security architecture of the continent, we should try to have definite answers as to the continuation of US involvement, the future of NATO and the role expected of the EU after the Lisbon Treaty comes into force.
If Europe wants to realise its ambition to be a true player in world politics, it should eliminate such differences between its members, thus trying to motivate them equally around true common economic interests.
(DE) Madam President, Minister, Commissioner, the fourth meeting of the Transatlantic Economic Council represents the ideal opportunity for this forum to turn over a new page. The TEC must be more ambitious. Both parties to the transatlantic dialogue agree that overcoming the economic crisis and combating climate change are our overriding priorities. Now it is a question of agreeing on a specific agenda for the TEC which reflects these priorities.
Collaborating on innovations for the development of low-carbon economies and energy efficient societies is particularly important. In addition, it is also important to involve various stakeholders more closely, such as the Transatlantic Consumer Dialogue, a forum consisting of 80 consumer organisations. These organisations could help to make consumer protection a central theme in the dialogue about regulation of the financial markets. The objective of establishing a common transatlantic market by 2015 may be too ambitious, but it must be judged on the basis of the fact that it will improve the lives of people on both sides of the Atlantic. This is why the Greens are in favour of a transatlantic new deal.
Madam President, I agree with those speakers who said we have a real opportunity in front of us with a new US Administration in place.
Three quick points. Firstly, we seem to have evolved into a situation where we have a huge number of subjects which are discussed between the EU and the US, but no strategic dialogue, and yet they tell me in Washington that the US and China have a much greater strategic dialogue than between us across the Atlantic. Is it not time at this summit to say that we want a strategic dialogue for a strategic partnership?
Secondly, regarding the point on protectionism on the TEC, it is quite clear that the biggest danger in the next 12 months is closing markets rather than opening ones, and yet we have the transatlantic market which is, as Mr Brok said, the biggest opportunity we have for generating growth on both sides of the Atlantic.
Is it not time to make the transatlantic market a major part of trade development, rather than putting it to one side as a regulatory issue? It is actually a major opener.
Lastly, it is disappointing that we have no study and no road map as promised by Mr Verheugen. The study was paid for by Parliament. If you want Parliament to cooperate on saying how we now need to see how to open markets, please release this report, as the resolution says, by 15 November.
(DE) Madam President, ladies and gentlemen, if you believe that the European Union needs partners, as all the previous speakers have said, then this becomes particularly clear in the area of the economy. The transatlantic market has a trade volume of around EUR 2 billion per day. This makes it obvious how important the World Trade Organisation (WTO) is. It also becomes clear that free trade agreements are important and, above all, that we must focus more closely on the transatlantic partnership.
I am sometimes concerned about what is happening on the other side of the Atlantic when I look at the new President. He will find the time to accept the Nobel prize in Oslo, but it was difficult for many European Heads of State or Government to get appointments to meet with him on the fringes of the G20 Summit. He had time in Copenhagen to support his home city's Olympic bid, but unfortunately he did not have time to join us in an important European celebration, in other words, the 20th anniversary of the fall of the Berlin Wall and the iron curtain. I would be pleased if we succeeded in convincing him that he should not wait until a few days beforehand to decide whether the TEC meeting should take place, but instead that he should support the TEC with complete conviction over the next few years.
We need trade between Europe and the US to be made easier. We need improvements in the area of joint standardisation. We need the removal of duties and non-tariff trade barriers. We must prevent more protectionist measures from being taken by both sides. We must guarantee that products are safe for our consumers. We must prevent anti-terrorism measures from obstructing all these activities as is currently under discussion. For these reasons, I would be happy if we could make real progress in our cooperation. Many of the issues which concern us in other areas of the world, such as wage, social and environmental dumping, are not problems in the transatlantic relationship.
I believe that we should take the opportunity, on the one hand, to work together with the Americans to solve our common problems and, on the other, to attempt to play a joint role throughout the world in making progress within the WTO or other international organisations, such as the International Labour Organisation. I am hoping for good results in this respect next week.
(FR) Madam President, the election of President Obama has rightly been welcomed as a victory for US democracy. However, the recent Nobel Peace Prize that has just been awarded to him places him under pressure. Peace in the Middle East? It is something we hope for, but he is certainly not the master card. Peace in Afghanistan? There, US strategy has freedom of manoeuvre, but if President Obama listens to his hawks, he risks another Vietnam. It is a telling sign that the book by Gordon Goldstein describing the dramatic spiral towards failure in the war in Vietnam has been flying off the shelves in Washington, and there are no copies left in the shops.
The President must now choose between two strategies: one focuses on stabilisation, the eradication of poverty and the economic development of Afghanistan, by providing a military as well as a civilian presence throughout the country. The second aims to concentrate on a few urban areas and from there to launch large-scale operations against Al-Qaida. Both options require the despatch of troops, but the first is oriented towards the people, and the second towards the war with, in the background, the risk of a catastrophe.
Should Europe not save Barack Obama from the old demons haunting the United States, and help him to choose the first of these strategies, focused on the people? That, at least, is the view of my group.
Madam President, the ECR Group is strongly Atlanticist and seeks ever closer economic, trade and political ties with America, which we consider to be the EU's foremost ally and not competitor. We also remain in debt to the USA for its contribution to NATO, which is based on our shared democratic values, and we welcome America's belated commitment to fighting climate change.
However, we should not pretend to agree on everything. I am concerned for instance about the conflicting messages coming out of the US Administration regarding Russia. Washington's emphasis on resetting US-Russia relations appears to excuse the Kremlin's blatant interference in its neighbours' affairs, notably in Georgia and in Ukraine.
The scrapping of the US missile defence shield, due to be deployed in Poland and the Czech Republic, was also questionable.
The recent discovery of a secret nuclear facility in Iran could well confirm this judgment, but we must now all redouble our efforts to curb Iran's nuclear ambitions and, as allies of the US, we strongly support their military struggle against Jihadi terrorism in Iraq and Afghanistan and their strong efforts to bring lasting peace to the Middle East.
(PT) Madam President, I would like to begin by pointing out the importance of relations between the United States and the European Union, particularly during a time of global economic crisis. There is an increasing need for us to take joint action in tackling the crisis, in the energy market and in the fight against terrorism, but we also need action that is more focused and does not degenerate into more taxation or the kind of absurd attacks currently targeted at a financial system that is necessary for the market.
Focusing on the financial issue, I would like to highlight the efforts that are being made by both the United States and the European Union towards a policy of better lawmaking, with emphasis on the involvement of stakeholders in the debate on the report. Coordinated action between the United States and the European Union is essential if we are to achieve a more mature state of economic relations, and, indeed, one that will lead to a transatlantic market, perhaps by 2015.
We need to defend Atlanticism here, too. It is just as vital to reduce the administrative barriers between the United States and the European Union, so as to create a competitive environment and a market that is more appealing to individual citizens and businesses alike. I believe that the transatlantic market can be built on a stable negotiating basis, which will stimulate economies and stop the threat of new economic and social crises like the one we are experiencing at present.
To conclude, Madam President, I wish it to be quite clear that these are unique conditions, and that a more Atlanticist approach can bring about a better situation.
(ES) Madam President, Commissioner Ferrero-Waldner referred to the importance of ensuring that the Committee on Civil Liberties, Justice and Home Affairs attends the transatlantic EU-US Summit, and I welcome the emphasis she has placed on the matter.
Furthermore, as Chairman of the Committee on Civil Liberties, Justice and Home Affairs, I would like to draw your attention, first of all, to the importance of signing the treaties on extradition and mutual judicial assistance. Significant efforts have been made to strengthen not only political, but also judicial, cooperation, thereby strengthening the ties between Eurojust and analogous institutions in the United States.
Secondly, I would like to highlight the contribution made to strengthening and initiating, over the next five years, the transatlantic dialogue and, thirdly, I would like to highlight the work performed by this Parliament.
That is why I would like to ask that information be provided at the next part session of the European Parliament in November concerning the outcome of this summit and, in particular, the chapter on judicial cooperation and cooperation on criminal matters.
Fourthly, it is clear that the entry into force of the Treaty of Lisbon will result in the formidable launch of the Area of Freedom, Security and Justice, as a new aspect of the European Union's remit, and a new field of European policy on which this Parliament will also decide.
That is also why, in sensitive matters such as the protection of data and fundamental rights of persons, agreements on Passenger Name Record and SWIFT data should always be consistent with the resolutions adopted by this Parliament in order to guarantee the protection of personal data and, in particular, the resolution adopted on 17 September.
Finally, with respect to visas, we must remember the importance of reciprocity, as there is currently much room for improvement in that area. It is good to cooperate with the United States on visas, but this is an excellent opportunity for us to reinforce the importance of reciprocity in order to ensure that we remain on an equal footing with the United States when signing agreements.
(FR) Madam President, Mrs Malmström, Commissioner, ladies and gentlemen, cooperation between Europe and the United States is crucial in resolving most of the major crises in the world, and the new US administration certainly provides an opportunity. It has already taken some initiatives that have marked a break with the past: in Iraq, on Guantánamo, on the anti-missile shield. It would be naïve, however, to think that that will be enough to make US and European points of view identical in all situations, and that transatlantic relations will now be very simple.
Whether on preparations for Copenhagen or aid to developing countries, on Doha and protectionism, on financial regulation and combating tax havens, on the relaunch of the peace process in the Middle East or a firm policy on the nuclear issue in Iran, the US is extremely unwilling to take action. This goes beyond the issue of whether or not the administration has good intentions, and often relates to the influence of lobby groups on Congress, or simply the defence of its interests by a great power which is being shaken by the new world order.
All these spheres will only make progress if Europe plays its proper political role as a separate global player, in a partnership of equals - to use the Commissioner's expression - and fully assumes its responsibilities.
From this viewpoint, I must say that there is a certain confusion in the European attitude and sometimes even a certain naivety, and that this also extends to Parliament. The approach being taken to the idea of a large transatlantic market, which was Sir Leon Brittan's hare-brained scheme back when he was Commissioner, poses certain risks.
This affair of barriers to trade is being tackled as if the problems were only of a technical nature. Naturally, economic and commercial trade between the United States and Europe is important for jobs and for businesses. It ought to be developed. First of all, however, trade is not really in danger. Secondly, when there is a conflict, either it relates to defending our economic interests - for example, as in Airbus - or it poses a risk to our health or environmental rules - in the case of beef containing hormones, for instance, or chlorinated chicken - and we should therefore not prioritise the improvement of economic relations over our own internal model, our social model, our environmental model, or development model, as if economic relations were an end in themselves. We must be able to combine the two, and we should not surrender our political autonomy in search of a partnership that is, in itself, a commendable objective.
Madam President, I have a couple of points. It is difficult to see how we can fit all of the resolution that we have set out on the TEC into the TEC. It is a very small operation, as we know. I will be there next Tuesday, Commissioner. I look forward to seeing you, along with Mr Brok and other parliamentarians, an issue I will come back to at the end.
We do, however, have key issues which can be raised in the TEC and can be dealt with as they are sufficiently upstream, to borrow your words, Commissioner. Financial services, for example, which are appropriate to deal with because the outcomes are very closely discussed and are near agreement - not just in G20 but ongoing discussions that we have in Parliament and with the Commission and the Americans.
In particular, accounting remains one of these aspects within the reach of policymakers and legislators. Adoption of high-quality global standards for accounting by 2011 is something which needs to be concluded quickly on the US side. On insurance, too, Solvency II has helped to set global regulation - one which needs an answer, frankly, from the US side - and I thank Chairman Kanjorski in the US Congress for the work he has done on the Federal Office of Information.
Finally, let me just say, on the transatlantic legislators' dialogue, that Congress and Parliament need to step up their game in this area. We do not want to follow the Administration and the Commission, as most people in this House would agree. We want to be amongst the leaders for change. We need to be the impetus for this change. TEC needs our support, but the TLD needs to be at the heart of the discussion - not just on the side and not just as advisers, but very much part of the central aspect of this whole transatlantic relationship.
(PL) Madam President, I would like to thank you for giving me the floor. I think it is very important that we are discussing transatlantic relations, because we find ourselves, in part, in a paradoxical situation. The changes which have taken place in the United States have largely been very well received in Europe. On the other hand, however, the United States is showing greater interest in other important countries and continents than it did in the past. In particular, a revival of contacts between the United States and China has been observed, as have efforts to improve relations with Russia.
Our problem is that, in my opinion, we want to bring too many matters into the discussion. I think we should concentrate on two areas. The first area concerns financial and economic matters. The second area is security. The United States and Europe could do a lot more together in both these areas.
(DE) Madam President, ladies and gentlemen, we have drawn up a major resolution which covers a number of themes. However, one important point - trade - is only touched on briefly. I believe that international trade is a decisive factor. The fall in world trade is one of the causes of the economic and financial crisis and I would like to see a greater focus on world trade, even now in the Transatlantic Economic Council (TEC).
It is not the case that the US and the European Union agree on every area. On the contrary, we have only a few trade agreements, there is a risk of bilateralism and there is the possibility that the Doha Development Round will not be continued by the US. Therefore, we should address the critical points and I hope that the TEC will introduce some new stimuli to revive international trade.
(DE) Madam President, I would like to look again at one aspect of transatlantic cooperation in the field of policing and justice relating to Swift, which has already been mentioned, that is, the transfer of Swift bank details to the US.
I believe that we should remember when discussing this point that the Council has given itself a mandate for negotiations with the US on the transfer of data. We should remind the Council to keep to this mandate in its negotiations with the US. I am very concerned that the European Council will be pressurised to accept the demands of the US and to circumvent European data protection standards.
I believe that this would send out the wrong signal, particularly because there will be many areas where the level of data protection will be brought into line as a result of the Treaty of Lisbon over the next year in agencies such as Europol and Eurojust, etc. I believe that we would be sending out the right signal if the Council and the Commission were to adhere to the data protection standards and uphold them in the face of the US or to insist on a postponement.
(HU) I read the following in a European Union White Paper in 1996: a fierce global battle is expected in the coming decades between Europe, the United States, Japan and the emerging Asian countries. Fortunately, this battle is taking place not with weapons, but mainly in the economic sector. Europe must hold its own in this. President Giscard d'Estaing, who was Chairman of the Convent, the leader of a government drafting a failed constitution, said that Europe must not be the United States' rival, but a reliable partner. This is a key issue in the EU-US Summit's success. We must strive for partnership, but if our only consideration is for the United States to regard us as a partner, and we do not get involved in conflicts on behalf of Europe's population, we cannot achieve success in important matters.
Madam President, I would like to thank all of the honourable Members for their contributions to this debate. There is a high level of consensus on the importance of deepening our cooperation with the American administration and the summit that we are about to hold. I am very pleased that the American administration is showing such a desire to deepen and develop our relations. I think that we have done our homework and we are very well prepared to take some important steps. We have a number of problems in common with our partner, the US, and it is therefore appropriate to find common solutions.
I think that we will be able to make progress with regard to the climate, the economic crisis and the Doha round - and once again confirm how important it is to conclude this - and that we will be able to get extremely important processes off the ground in the legal sphere. The economic partnership is a particularly important forum for us. We also understand the importance of discussing important regional issues - Afghanistan, Pakistan and the Middle East, for example.
There were a few specific questions for me. As regards the question of visas raised by Mrs Ludford, both the Council and the Commission are doing everything they can to ensure that visa-free travel will apply to all EU Member States. It is regrettable that we do not have this in place yet, but we are continuing to work very hard to make it happen.
With regard to the so-called Tobin tax, I know that there are Members of this House who strongly support this. I will say this: a Tobin tax can only work if it is global and if it has global control instruments - otherwise, it will simply be another protectionist measure. There is currently no basis whatsoever for an international, global agreement on a Tobin tax and therefore the Presidency will not push this issue. I want to be clear on that.
With regard to SWIFT, we are in agreement with the US on the importance of being able to exchange information on financial transfers. This is valuable in the fight against cross-border crime and terrorism. We now need a new agreement, as the Belgian company SWIFT is moving to Europe, but we are both keen to retain the programme in order to prevent the financing of terrorism.
As a transitional phase, we need to find an agreement that can apply for a short period until we have the new Treaty of Lisbon in place. Experts have looked into this, including the French judge, Jean-Louis Bruguyère, who was asked by the EU to inspect the TFTP. Bruguyère found that the legal certainty requirements and the protection of personal data in the current agreement are adequate. In the more permanent agreement and once the Treaty of Lisbon has entered into force, there will eventually be opportunities for the European Parliament to take an active part in shaping this.
The meeting that we are to have next week is a very important one, but it is nevertheless just a meeting. I believe that we can make progress, resolve some issues and get some important processes off the ground relating to those matters that we have in common and need to resolve in a close and strategic partnership with the American administration. I am very pleased about the strong support in the European Parliament for the efforts of the Council and the Commission. I will, of course, report to you the results next time we meet in the plenary sitting in Brussels.
Member of the Commission. - Madam President, I would first of all agree with James Elles about a greater strategic dialogue with a great strategic partner. This is the objective that we have.
As I said before, it is about cooperating for global recovery, so financial and economic questions will be very high on our agenda. We have been one of the driving forces behind the activation of the G20 Summit process which was raised, as you know, to leaders' level last November on the initiative of President Barroso and President Sarkozy, but we are not the only ones that are needed.
The Pittsburgh G20 Summit has also been a success in providing a platform for flexible macroeconomic coordination as we also seek exit strategies to gradually pare back our respective policies of immediate crisis response.
The IMF and the World Bank agree that this will require different approaches from each party depending on the respective economic situation. Given the current global economic situation, the leaders will naturally also discuss possible ways out of the crisis, of boosting growth and creating jobs, and the question of the regulation of financial markets will be particularly important.
We think it is necessary to ensure the rapid establishment of a globally coordinated system of 'macro-prudential' supervision based upon close cooperation with the International Monetary Fund and the Financial Stability Board.
On banking, we need to deploy the London and Pittsburgh commitments for better and more capital and stricter prudential rules consistently among financial centres. We need to intensify our work towards effective global convergence policies on crisis management and systemically important financial institutions.
We should also achieve a single set of high-quality global accounting standards on financial instruments by the end of 2010 and, hopefully, complete convergence by June 2011.
On climate change, we had a very first exchange on climate change with President Obama in Prague. I was personally present and we pressured the United States to do more on climate change, but we also know that President Obama has a very important health care issue in Congress and the Senate. I therefore think that we will have to put even more pressure on him to redouble the efforts to find committed, binding regulations for Copenhagen, in the light of his preoccupation with the domestic agenda.
With regard to the TEC, this is a very important new mechanism, or re-energised mechanism, to work on all matters regarding the free market and market barriers. We want to eliminate these, which is the ultimate objective of the TEC. This was clearly stated in the TEC framework agreement of 30 April 2007. Of course, I am aware of the different ideas that have been raised recently - such as reaching a unified transatlantic market by 2015 through the elimination of existing obstacles to economic integration: the so-called Millán Mon report. We no doubt need to work on the right balance between ambition and realism, which is why we are working on medium-term priority tasks for the TEC.
On the question of barriers, we already know that you, Parliament, want to have a study, and we welcome your support for this study. It would be important in guiding future work for the TEC. The study has not yet been finalised, but is under way, and there are still a number of technical issues to be cleared up before it is totally ready for publication. Commissioner Ashton here will deal with this, and I will certainly convey Parliament's interest.
Let me also say, because this was mentioned, that the Energy Council will not overlap with the TEC. The agendas will complement each other. It is clear that security issues will go to the Energy Council, whereas regulatory issues go to the TECH. The focus of the Energy Council is on new technologies and energy security.
A very brief word on SWIFT and some GLS questions that have been mentioned. The SWIFT agreement is needed as it sets out specific safeguards on data. That is clear and the mutual legal assistance agreement would also really like to go there.
It should also be known that this mutual legal assistance agreement is at the heart of the SWIFT agreement, and any US request is subject to the authorisation of an EU judicial authority within that framework, so we have to keep working on it.
On the ESTA, we issued a preliminary assessment which concluded that, based on the interim final rule, ESTA is not tantamount to the Schengen visa application process as defined in the European Commission's common consular instructions. We will, however, prepare a final assessment once the final rule on ESTA has been published, and this evaluation will also address the question of the ESTA fee if the fee is really put into place. You can imagine that we do not want it.
A last answer on terrorism. In our work on the summit, we are discussing with the US how to move towards closer cooperation in the fight against terrorism, especially in the light of the plans to close Guantánamo.
The need to ensure respect for fundamental rights is essential. The conclusion of the mutual legal assistance treaties will also help us in this respect. We will therefore also cooperate on how to prevent radicalism, including misuse of the Internet.
You can see that there is an enormous range of issues. We have spoken about all the political issues before, but I agree with the Council President that although this will be an important summit, it will only be one meeting of a few hours. Not everything will be solved in one meeting, but it will be a very good restart or re-beginning.
I have received six motions for resolutions tabled in accordance with Rule 110(2).
The debate is closed.
The vote will take place on Thursday, 22 October 2009.
Written statements (Rule 149)
The EU-US Summit in November will strengthen the transatlantic partnership and promote dialogue between the two great powers. Relations between them must be based on the values and objectives that we share, and ever closer cooperation is in our common interest and benefit.
The European Union and United States must adopt a vital role in combating climate change. On this point, a number of joint commitments have been made in the fight against the adverse effects of global warming. As far as Europe is concerned, one viable, practical solution for protecting the environment is to put the Rhine-Main-Danube navigation canal, which provides a direct link between the ports of Rotterdam and Constanţa, into operation.
Using inland water navigation as an option will attract numerous economic benefits and also help reduce sound pollution and cut greenhouse gas emissions. Using this canal and raising its profile will make the transportation of goods cheaper, safer and more efficient in terms of the use of energy resources.
Environmental protection policies can be supplemented by measures supporting transcontinental mobility and international connections, while also providing safety and security for European goods and citizens.
in writing. - As the Lisbon Treaty is about to enter into force, the rapid progress in the transatlantic relationship between the two biggest democratic and economic entities will have an increased importance. Both the EU and the US continue to be key actors in international trade and providers of stability. The European Parliament has been a leading force in advancing transatlantic cooperation, having proposed in its resolutions the creation of a transatlantic free market, as well as establishing new structures for closer political and interparliamentary relations. The Transatlantic Economic Council has done good work so far. I hope that in the near future, we shall be able to work out solutions to overcome the regulatory barriers between the EU and the US. The role of legislators in this relationship will be important. Members of the European Parliament are willing and ready to fully contribute to TEC processes.
We should encourage the US Congress to fully commit itself to a routine Transatlantic Legislators' Dialogue and thus also to an active participation in the TEC. I would like to ask the Commission and the Council how the European Parliament's resolutions have been followed up and, at the same time, to encourage both institutions to vigorously work towards achieving a transatlantic free market area.
in writing. - Relations between the US and the European Union have always been strong. It was with American aid that a shattered Europe was able to reconstruct and develop in the post war years. Now the world again faces a crisis and it is more vital than ever that we retain this link and work together to resolve the problems which have beset the world economy. The European Union and the United States have a strategic role to play in the recovery process. Combined, our gross domestic product represents more than half the world's GDP, and we have the worlds strongest bilateral trade partnership, making up almost 40% of world trade. However, further developments must be implemented if we are to combat the economic crisis effectively. The Transatlantic Economic Council has created for itself the goal of an integrated Trans-Atlantic market by 2015. This will be done by reducing barriers to trade. If this goal is accomplished, economic growth can re-commence and the recovery process can begin. The risk of a further 'Credit Crunch' is not over. To avoid further economic collapse and unemployment, the EC must ensure coordinated economic policies are put in place in both areas.
It goes without saying that the economic relationship between the US and the EU must be maintained. However, we must not, under any circumstances, allow the US to monopolise Europe in economic terms. On the contrary, we must learn from the economic crisis, which had its origins in the unsupervised financial markets in the US. Europe must maintain its economic independence and find its own way out of the crisis, particularly as bonuses amounting to billions of dollars are being paid out on the New York stock exchange as we speak. Therefore, I am calling for the European position on the Transatlantic Economic Council to be strengthened. At the EU-US Summit in Prague in April 2009, President Obama pressed the European Union to offer Turkey full membership in the near future, claiming that the EU would be contributing to better understanding with the Islamic world. The fact that the US is supporting its strategic NATO ally (so that Turkey would clear the way for Rasmussen to become Secretary General of NATO) should not result in the negotiations on full membership being accelerated. Despite American support, Turkey will not become a suitable candidate for accession, because there is no sign of huge cultural, geographical, economic and political differences being reduced. The EU should take a clear position with regard to the US on this issue.
In the light of the economic crisis and the preparations for the climate conference in Copenhagen, it is important for us to take the opportunity of the Transatlantic Economic Council meeting to strengthen further the relationship between the EU and the US. In the area of the environment, we must discuss new types of foods in particular. The opportunities and perspectives of nanotechnologies are also a relevant subject. We should definitely hold open discussions on the topics of genetic engineering and animal cloning. Europe should not be afraid to explain clearly to its trading partner the concerns of some Member States. In the area of chemicals and toxic substances, we must work towards high standards of protection and better coordination. This will not only make trade and economic relationships easier, but will also guarantee in particular that consumers in Europe are protected against toxic substances in the environment and in the products they use. Constructive discussions will help to ensure that the special relationship between the EU and the US is maintained.
Madam President, ladies and gentlemen, it is good that the resolution on preparation of the Transatlantic Economic Council meeting and the EU/USA Summit (2 and 3 November 2009) calls, on page 17, for the United States to treat citizens of the European Union equally and to include all EU Member States in the Visa Waiver Program.
It is high time that the appeals by Parliament, the efforts of the Commission and the endeavours of the visa-discriminated Member States produced results. Otherwise, it will be necessary to take radical action and introduce a visa requirement for American citizens. It is time, at last, to bring an end to this one-sided privilege enjoyed by the United States. The European Parliament must not tolerate American discrimination of European citizens on the grounds of their nationality. The position of Parliament in this matter is all the more significant because not all the governments of the Member States understand the necessity of applying the principle of visa reciprocity. One of these is the government of the Republic of Poland. The position of the citizens is completely different. Over 61% of Poles are in favour of the introduction of entry visas for citizens of the United States. In an Internet poll, the number of respondents declaring themselves in favour of such a measure was as high as 96%.
I trust that the forthcoming EU/USA Summit will be a turning point, at least in terms of visa policy, and that in the new year, in 2010, the citizens of all EU Member States will be able to travel normally. In other words, I hope they will enjoy the same freedom as all American citizens who can travel to the EU country of their choice.